                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
---------------------------------------------------------------X                DOC #: _________________
RICARDO VELASQUEZ,                                             :                DATE FILED: 1/13/2020
                                                               :
                                                    Plaintiff, :
                                                               :        1:19-cv-08819-GHW
                              -against-                        :
EAT GOOD FEEL GOOD INC., a New York :                                          ORDER
corporation doing business as City Sandwich and :
THREE HAND REALTY, LLC, a New York                             :
limited liability company,                                     :
                                                               :
                                                               :
  Defendants.                                                  :
                                                               :
---------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On January 10, 2020, the Court was informed that a settlement has been reached on all

issues in this case. Dkt No. 15. Accordingly, it is hereby ORDERED that this action be

conditionally discontinued without prejudice and without costs; provided, however, that within

thirty (30) days of the date of this Order, the parties may submit to the Court their own Stipulation

of Settlement and Dismissal. 1 Otherwise, within such time Plaintiff may apply by letter for

restoration of the action to the active calendar of this Court in the event that the settlement is not

consummated. Upon such application for reinstatement, the parties shall continue to be subject to

the Court’s jurisdiction, the Court shall promptly reinstate the action to its active docket, and the

parties shall be directed to appear before the Court, without the necessity of additional process, on a

date within ten (10) days of the application, to schedule remaining pretrial proceedings and/or

dispositive motions, as appropriate. This Order shall be deemed a final discontinuance of the action



1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
with prejudice in the event that Plaintiff has not requested restoration of the case to the active

calendar within such 30-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

Dated: January 13, 2020
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                   2
